DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/14/21 is acknowledged.  No clear indication is given as to whether the election is made with traverse or without traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more nonelected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4, 8-9 & 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al. (US 2010/0027123 A1), as evidenced by RefractiveIndex.Info (Refractive index of Ta2O5 (Tantalum pentoxide) – Gao, available at: https://refractiveindex.info?shelf=main&book=Ta2O5&page=Gao. Retrieved on 2/10/2022).
	Regarding claim 1, Imai discloses an optical member comprising, in sequence: a substrate (Fig. 1: 3 – substrate); a porous layer (Fig. 1: 17 – seventh layer; para [0039]: porous layer); and a multilayered antireflection layer (Fig. 1: 11-16 – first – sixth layers; para [0039]: anti-reflection coating), wherein a ratio n/n0 is 0.85 or more and 0.95 or less, where n represents a refractive index of a layer having the highest refractive index among layers included in the antireflection layer and no represents a refractive index of a compound constituting the layer having the highest refractive index at a theoretical density (see Table 1 at para [0107]: the sixth layer is formed from a mixture of Ta2O5, Y2O3 and Pr6O11. Taking Ta2O5 to be the compound as claimed, which has a refractive index n0=2.1573 at 550 nm as evidenced by RefractiveIndex.Info, and the refractive index of the sixth layer being n=2.050 as per Table 1, this results in a ratio n/n0=0.95).
	Regarding claim 2, Imai discloses the refractive index of the layer having the highest refractive index among the layers included in the antireflection layer is 1.8 or more (Table 1: 2.05).  
	Regarding claim 3, Imai discloses the antireflection layer includes a layer having a refractive index of 1.4 or more and less than 1.8 (Table 1: the first layer has an index of 1.650).  
	Regarding claim 4, Imai discloses the antireflection layer includes a layer having a refractive index of less than 1.4 (Table 1: third & fifth layers having an index of 1.380).  

	Regarding claim 9, Imai discloses the porous layer includes pores having an average pore diameter of 5 nm or more and 20 nm or less (see Fig. 3 & paras [0047]-[0049]: first peak).  
	Regarding claim 12, Imai discloses the porous layer contains a plurality of metal oxide particles (para [0012]: mesoporous silica particles).  
	Regarding claim 13, Imai discloses the metal oxide particles are silicon oxide particles (para [0012]: mesoporous silica particles).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Imai.
Regarding claims 10-11, Imai neither teaches nor the porous layer includes pores having a pore volume of 0.1 cm3/g or more and 1.0 cm3/g or less (claim 10), or the porous layer includes pores having a pore volume of 0.3 cm3/g or more and 0.6 cm3/g or less (claim 11).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of optimizing the pore volume accordingly includes achieving a desired refractive index for the purpose of further reducing reflections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical member of Imai such that the porous layer includes pores having a pore volume of 0.1 cm3/g or more and 1.0 cm3/g or less (claim 10), or the porous layer includes pores having a pore volume of 0.3 cm3/g or more and 0.6 cm3/g or less (claim 11), in order to achieve a desired refractive index for the purpose of further reducing reflections.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Nakayama (US 2017/0073524 A1).
Imai and Nakayama disclose antireflective optical members. Therefore, they are analogous art.

However, Nakayama teaches a multilayered antireflection coating in which a layer having a lowest refractive index is positioned so as to be farthest from the substrate (see para [0110] & Table 1). Among the benefits of this configuration includes creating a more gradual refractive change at the outermost layers of the optical member to further reduce unwanted reflections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical member of Imai such that the layer having a refractive index of less than 1.4 is positioned in the antireflection layer so as to be farthest from the substrate, as taught by Nakayama, in order to further reduce unwanted reflections.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Yamada et al. (US 2009/0168184 A1).
Imai and Yamada disclose antireflective optical members. Therefore, they are analogous art.
Regarding claim 14, Imai neither teaches nor suggests an undercoat layer disposed between the substrate and the porous layer.
However, Yamada discloses an optical member comprising an undercoat layer disposed between the substrate and the porous layer (see Table 1: layers 2-6 are considered to constitute the multilayered antireflection coating, and layer 7 is seen to be the porous layer, with layer 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical member of Imai by providing an undercoat layer disposed between the substrate and the porous layer, as taught by Yamada, in order to reduce unwanted reflections at the substrate-antireflection layer interface.
Regarding claim 15, Imai and Yamada disclose the undercoat layer is a layer having a refractive index between a refractive index of the substrate and a refractive index of the porous layer (Yamada Table 1), or a layered body formed of a plurality of layers having different refractive indices.  
Allowable Subject Matter
Claims 6-7 & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claims 18-19 are allowed.
Claim 6 is allowable for at least the reason “the layer having a refractive index of less than 1.4 has a plurality of columnar structures at an interface with an adjacent layer, the columnar structures having a height of 27% or more of a thickness of the layer having a refractive index of less than 1.4” as set forth in the claimed combination.
Claim 7 is allowable due to its dependence on claim 6.
Claim 16 is allowable for at least the reason “the hydrophilic polymer layer having a thickness of 1 nm or more and 20 nm or less and having a zwitterionic hydrophilic group,” as set forth in the claimed combination.

Claim 18 is allowable for at least the reason “at least one of the lenses includes, in sequence, a substrate, a porous layer, and a multilayered antireflection layer, and a ratio n/no is 0.85 or more and 0.95 or less, where n represents a refractive index of a layer having the highest refractive index among layers included in the antireflection layer and no represents a refractive index of a compound constituting the layer having the highest refractive index at a theoretical density,” as set forth in the claimed combination.
Claim 19 is allowable for at least the reason “wherein at least one of the lenses includes, in sequence, a substrate, a porous layer, and a multilayered antireflection layer, and a ratio n/no is 0.85 or more and 0.95 or less, where n represents a refractive index of a layer having the highest refractive index among layers included in the antireflection layer and no represents a refractive index of a compound constituting the layer having the highest refractive index at a theoretical density,” as set forth in the claimed combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakayama et al. (US 2018/0259680 A1) discloses an antireflective optical member and method for producing antireflective optical member.
Ogane (US 2017/0315269 A1) discloses an antireflection film, and optical member and optical apparatus each using the antireflection film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872